         Case 1:15-cv-00633-FPG Document 54-1 Filed 11/08/18 Page 1 of 3



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

WILLIAM J. WAGNER,

                                       Plaintiffs,

       v.                                                Civil Action No.1:15-cv-633-FPG

CHIARI & ILECKI, LLP,

                              Defendant.
________________________________________


MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE TO
                CITE ADDITIONAL AUTHORITY

       Plaintiff commenced this action against Defendant for their alleged violations of the Fair

Debt Collection Practices Act, 15 U.S.C.§ 1692, et seq. Plaintiff has filed a Motion for Partial

Summary Judgment, and the Defendant has filed a Cross-Motion for Summary Judgment in this

case. The motions have been fully briefed and are pending with this Court.

       Plaintiff, William J. Wagner, respectfully requests leave to cite as additional authority,

Ali v. Portfolio Recovery Associates, 2018 WL 4699756 (N.D.Ill. Sept 30, 2018). The Ali

decision was issued after all the briefing was filed in this matter with respect to the parties

competing summary judgment motions.

       An attorney should inform the Court when cases relied upon in their briefs have been

vacated by the Second Circuit. Aristocrat Leisure Ltd. v. Deutsche, 727 F. Supp. 2d 256, fn. 14

(S.D.N.Y. 2010). Although there is no specific procedure in the federal or local rules for

apprising the Court of a change in the law, at least one Court in this district has approved the

filing of a Motion for Leave to Cite Additional Authority as an appropriate procedure to




                                                     1
         Case 1:15-cv-00633-FPG Document 54-1 Filed 11/08/18 Page 2 of 3



accomplish that purpose. Danieu v. Teamsters Local 264, No. 08-CV-00500S, 2011 WL

1259839, at *3 (W.D.N.Y. Mar. 31, 2011)

       In the Ali case, as in this case, the Defendant served the wrong person with legal process

aimed at collecting a debt. As in this case, the plaintiff (i.e. the wrong person) had a similar name

to the true debtor. Unlike this case, when the plaintiff, through his attorney, provided the

Defendant with the date of birth and a portion of the plaintiff’s Social Security number, neither of

which matched the debtors, the Defendant immediately dismissed the lawsuit against the plaintiff.

       As with this case, the Defendant argued they were immune from liability under the FDCPA

because their error in serving the wrong person with legal process was the result of a bona fide

error as defined in 15 U.S.C.§1692k(c).

       The Court denied the Defendant’s Summary Judgment motion finding that there was an

issue of fact as to whether there was a bona fide error, and specifically, whether the Defendant’s

“protocols in place were sufficiently construed to avoid incorrect service.” Ali, at *4.

       Thus, in Ali, the debt collector had a policy of making calls and writing letters to debtors

to ensure that they were pursuing the correct party, and further had a policy that upon receiving a

verbal verification from the party they had served, or their attorney, that their personal identifiers

do not match the debtor, that they would discontinue or dismiss the pending legal action. These

procedures were far more consumer friendly in that the mere verbal provision of personal

identifiers that did not match the debtors information was sufficient for the Defendant to dismiss

the pending legal action. In contrast, the Defendant in this case, requires written confirmation of

the personal identifiers.

       Despite the less stringent policy for requiring verification, the Ali Court still found that

there was an issue of fact as to whether the Defendant qualified for the bona fide error defense. If



                                                  2
           Case 1:15-cv-00633-FPG Document 54-1 Filed 11/08/18 Page 3 of 3



those policies did not warrant finding there was a bona fide error as a matter of law, then, clearly,

the less consumer protective procedures employed by the Defendant in this case do not qualify for

the bona fide error as a matter of law.

       This should not be construed as an admission by Plaintiff that there is an issue of fact. For

the reasons set forth in Plaintiff’s memoranda of law filed with this Court, Plaintiff contends that

he is entitled to summary judgment in his favor. The Ali case is cited in support of Plaintiff’s

alternative argument that in the event this Court were to find that Plaintiff is not entitled to

summary judgment, that, at minimum, there is an issue of fact barring the granting of summary

judgment to the Defendant.



                                          CONCLUSION

       For the reasons cited above, it is respectfully requested that this Court grant Plaintiff’s

Motion for Leave to Cite Additional Authority.



Dated: November 8, 2018
                                              /s/Kenneth R. Hiller_________
                                              Kenneth R. Hiller, Esq.
                                              Law Offices of Kenneth Hiller PLLC
                                              Attorneys for the Plaintiffs
                                              6000 North Bailey Avenue, Ste. 1A
                                              Amherst, NY 14226
                                              (716) 564-3288
                                              Email: khiller@kennethhiller.com


       .




                                                 3
